Case 5:20-cv-02080-JWH-SP Document 1 Filed 10/06/20 Page 1 of 11 Page ID #:1



 1   FARAH LAW, P.C.
 2   Neda Farah (State Bar No. 269819)
     8383 Wilshire Boulevard
 3   Suite 510
 4   Beverly Hills, California 90211
     Telephone: 310-666-3786
 5   Facsimile: 775-261-1726
 6   E-Mail: neda@nedafarahlaw.com
     Attorney for the Plaintiff
 7

 8
                         UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11
      DEBORAHA SALCIDO,                    Case No. 5:20-cv-02080
12
                     Plaintiff,            COMPLAINT FOR DAMAGES
13
            v.                             1. VIOLATION OF THE TELEPHONE
14                                         CONSUMER PROTECTION ACT, 47
                                           U.S.C. §227 ET SEQ.
15    SPECIALIZED LOAN
      SERVICING LLC,                       2. VIOLATION OF THE ROSENTHAL
16                                         FAIR DEBT COLLECTION
                     Defendant.            PRACTICES ACT, CAL. CIV. CODE
17                                         §1788 ET SEQ.
18                                         DEMAND FOR JURY TRIAL
19

20                                    COMPLAINT
21         NOW comes DEBORAHA SALCIDO (“Plaintiff”), by and through her
22
     attorneys, Farah Law, P.C., complaining as to the conduct of SPECIALIZED LOAN
23

24   SERVICING LLC (“Defendant”) as follows:
25                                NATURE OF THE ACTION
26
        1. Plaintiff brings this action for damages pursuant to the Telephone Consumer
27

28   Protection Act (“TCPA”) under 47 U.S.C. § 227 et seq. and the Rosenthal Fair Debt
                                             1
Case 5:20-cv-02080-JWH-SP Document 1 Filed 10/06/20 Page 2 of 11 Page ID #:2



 1   Collection Practices Act (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq., for
 2
     Defendant’s unlawful conduct.
 3

 4                                JURISDICTION AND VENUE

 5      2. This action arises under and is brought pursuant to the TCPA. Subject matter
 6
     jurisdiction is conferred upon this Court by 47 U.S.C. §227, 28 U.S.C. §§1331 and
 7

 8   1337, as the action arises under the laws of the United States. Supplemental
 9   jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.
10
        3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides
11

12   in the Central District of California and a substantial portion of the events or
13   omissions giving rise to the claims occurred within the Central District of California.
14
                                           PARTIES
15

16      4. Plaintiff is a consumer over-the-age of 18, residing in San Bernardino County,
17   California, which is located within the Central District of California.
18
        5. Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).
19

20      6. Defendant is a mortgage service provider serving consumers across the
21
     country, including those located in the state of California. Defendant is a limited
22
     liability company organized under the laws of the state of Delaware, with its principal
23

24   place of business located at 8742 Lucent Boulevard, Suite 300, Highlands Ranch,
25
     Colorado 80129. Defendant’s registered agent – United Agent Group Inc., is located
26
     at 155 East Boardwalk Drive, Unit 490, Fort Collins, Colorado 80525.
27

28      7. Defendant is a “person” as defined by 47 U.S.C. § 153(39).
                                                2
Case 5:20-cv-02080-JWH-SP Document 1 Filed 10/06/20 Page 3 of 11 Page ID #:3



 1      8. Defendant acted through its agents, employees, officers, members, directors,
 2
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives
 3

 4   and insurers at all times relevant to the instant action.

 5                          FACTS SUPPORTING CAUSES OF ACTION
 6
        9. The instant action arises out of Defendant’s attempts to collect upon
 7

 8   outstanding home mortgage loan payments that Plaintiff purportedly defaulted on.
 9      10. As a result of financial hardship, including the onset of serious physical
10
     disabilities, Plaintiff fell behind on her scheduled payments owed to Defendant, thus
11

12   incurring debt (“subject debt”).
13      11. In early 2020, Plaintiff began receiving calls to her cellular phone, (909)
14
     XXX-5043, from Defendant.
15

16      12. At all times relevant to the instant action, Plaintiff was the sole subscriber,
17   owner, and operator of the cellular phone ending in -5043. Plaintiff is and always has
18
     been financially responsible for the cellular phone and its services.
19

20      13. Defendant has used a variety of phone numbers when placing collection calls
21
     to Plaintiff’s cellular phone, including but not limited to: (800) 268-9706, (800) 315-
22
     4557, and (800) 306-6062.
23

24      14. Upon information and belief, the above-referenced phone numbers are
25
     regularly utilized by Defendant during its debt collection activities.
26

27

28
                                                  3
Case 5:20-cv-02080-JWH-SP Document 1 Filed 10/06/20 Page 4 of 11 Page ID #:4



 1      15. Upon answering calls from Defendant, Plaintiff experiences a noticeable
 2
     pause, lasting a handful of seconds in length, and has to repeatedly say “hello” before
 3

 4   a live representative begins to speak.

 5      16. Upon speaking with Defendant’s representatives, Plaintiff was informed that
 6
     Defendant was seeking to collect upon the subject debt.
 7

 8      17. Plaintiff notified Defendant that she is disabled and has limited financial
 9   resources, as she is unable to work.
10
        18. Plaintiff further requested a forbearance on her mortgage loan as a result of
11

12   COVID-19, and this request was approved by Defendant.
13      19. Yet, in spite of the information provided by Plaintiff, Defendant’s
14
     representatives continued placing systematic phone calls, and persisted with their
15

16   coercive attempts at extracting payment from Plaintiff.
17      20. Aggravated over Defendant’s harassing contacts, Plaintiff demanded that
18
     Defendant stop contacting her.
19

20      21. Yet, Defendant willfully ignored Plaintiff’s demands and has continued
21
     placing phone calls to Plaintiff’s cellular phone through the present day.
22
        22. Defendant has also placed multiple calls to Plaintiff’s cellular phone during
23

24   the same day.
25
        23. Plaintiff has received not less than 40 automated phone calls from Defendant
26
     since demanding that it stop contacting her.
27

28
                                                4
Case 5:20-cv-02080-JWH-SP Document 1 Filed 10/06/20 Page 5 of 11 Page ID #:5



 1      24. Due to Defendant’s conduct, Plaintiff was forced to hire counsel and her
 2
     damages therefore include reasonable attorneys’ fees incurred in prosecuting this
 3

 4   action.

 5      25. Due to Defendant’s conduct, Plaintiff is entitled to statutory damages,
 6
     punitive damages and all other appropriate measures to punish and deter Defendant
 7

 8   and other collectors from engaging in the unlawful collection practices described in
 9   this Complaint, supra.
10
        26. Plaintiff has been unfairly and unnecessarily harassed by Defendant’s actions.
11

12      27. Plaintiff has suffered additional concrete harm as a result of Defendant’s
13   actions, including but not limited to: invasion of privacy, aggravation that
14
     accompanies collection telephone calls, emotional distress, increased risk of personal
15

16   injury resulting from the distraction caused by the never-ending calls, increased
17   usage of her telephone services, loss of cellular phone capacity, diminished cellular
18
     phone functionality, decreased battery life on her cellular phone, and diminished
19

20   space for data storage on her cellular phone.
21
         COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
22
        28. Plaintiff repeats and realleges paragraphs 1 through 27 as though fully set
23

24   forth herein.
25
        29. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons
26
     on their cellular phone using an automatic telephone dialing system (“ATDS”) or an
27

28   artificial or pre-recorded messages without their consent. The TCPA, under 47
                                                5
Case 5:20-cv-02080-JWH-SP Document 1 Filed 10/06/20 Page 6 of 11 Page ID #:6



 1   U.S.C. § 227(a)(1), defines an ATDS as “equipment which has the capacity...to store
 2
     or produce telephone numbers to be called, using a random or sequential number
 3

 4   generator; and to dial such numbers.”

 5      30. Defendant used an ATDS in connection with its communications directed
 6
     towards Plaintiff’s cellular phone. During answered calls from Defendant, Plaintiff
 7

 8   often experienced a noticeable pause lasting a handful of seconds in length, and had
 9   to repeatedly say “hello” prior to being connected with a live representative, which
10
     is instructive that an ATDS was being utilized to generate the calls. Additionally,
11

12   Defendant’s continued communications to Plaintiff’s cellular phone after she
13   demanded that the phone calls stop further demonstrates Defendant’s use of an
14
     ATDS. Moreover, the nature and frequency of Defendant’s contacts points to the
15

16   involvement of an ATDS.
17      31. Upon information and belief, the system employed by Defendant to place
18
     phone calls to Plaintiff’s cellular phone has the capacity – (A) to store or produce
19

20   telephone numbers to be called, using a random or sequential number generator; and
21
     (B) to dial such numbers.
22
        32. Defendant violated the TCPA by placing at least 40 phone calls to Plaintiff’s
23

24   cellular phone using an ATDS without her consent. Any consent Claimant may have
25
     given to Defendant by virtue of incurring the subject debt was explicitly revoked by
26
     Claimant’s demands that it cease contacting her.
27

28
                                               6
Case 5:20-cv-02080-JWH-SP Document 1 Filed 10/06/20 Page 7 of 11 Page ID #:7



 1      33. The calls placed by Defendant to Plaintiff were regarding business
 2
     transactions and not for emergency purposes as defined by the TCPA under 47 U.S.C.
 3

 4   § 227(b)(1)(A)(i).

 5      34. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable
 6
     to Plaintiff for at least $500.00 per call. Moreover, Defendant’s willful and knowing
 7

 8   violations of the TCPA should trigger this Honorable Court’s ability to triple the
 9   damages to which Plaintiff is otherwise entitled to under 47 U.S.C. § 227(b)(3)(C).
10
        WHEREFORE, Plaintiff, DEBORAHA SALCIDO, respectfully requests that this
11

12   Honorable Court enter judgment in her favor as follows:
13      a. Declaring that the practices complained of herein are unlawful and violate the
14         aforementioned statutes and regulations;
15      b. Awarding Plaintiff damages of at least $500.00 per phone call and treble
16         damages pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);
17      c. Awarding Plaintiff costs and reasonable attorney fees;
18
        d. Enjoining Defendant from further contacting Plaintiff seeking payment of the
19         subject debt; and
20
        e. Awarding any other relief as this Honorable Court deems just and appropriate.
21

22
            COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
23                                PRACTICES ACT
24      35. Plaintiff restates and realleges paragraphs 1 through 34 as though fully set
25
     forth herein.
26

27      36. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).

28
                                               7
Case 5:20-cv-02080-JWH-SP Document 1 Filed 10/06/20 Page 8 of 11 Page ID #:8



 1      37. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code
 2
     § 1788.2(d) and (f).
 3

 4      38. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).

 5         a. Violations of RFDCPA § 1788.17
 6
        39. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that
 7

 8   “Notwithstanding any other provision of this title, every debt collector collecting or
 9   attempting to collect a consumer debt shall comply with the provisions of Section
10
     1692b to 1692j [of the Fair Debt Collection Practices Act (“FDCPA”)], inclusive of,
11

12   and shall be subject to the remedies in Section 1692k of, Title 15 of the United States
13   Code.”
14
                     i. Violations of the FDCPA §1692c and §1692d
15

16      40. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from
17   engaging “in any conduct the natural consequence of which is to harass, oppress, or
18
     abuse any person in connection with the collection of a debt.” §1692d(5) further
19

20   prohibits, “causing a telephone to ring or engaging any person in telephone
21
     conversation repeatedly or continuously with intent to annoy, abuse, or harass any
22
     person at the called number.”
23

24      41. Defendant violated §1692c(a)(1), d and d(5) when it repeatedly called
25
     Plaintiff after agreeing to a forbearance plan, as well as after being told to stop
26
     calling. Defendant’s behavior of systematically calling Plaintiff’s phone on a daily
27

28   basis, including multiple times during the same day, in spite of Plaintiff’s demands
                                                8
Case 5:20-cv-02080-JWH-SP Document 1 Filed 10/06/20 Page 9 of 11 Page ID #:9



 1   that Defendant cease doing so, was harassing and abusive. The frequency and nature
 2
     of the calls shows that Defendant willfully ignored Plaintiff’s pleas with the goal of
 3

 4   annoying and harassing her.

 5      42. Defendant was notified by Plaintiff that its calls were not welcomed. As such,
 6
     Defendant knew that its conduct was inconvenient and harassing to Plaintiff.
 7

 8                       ii. Violations of the FDCPA § 1692e
 9      43. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from
10
     using “any false, deceptive, or misleading representation or means in connection with
11

12   the collection of any debt.”
13      44. In addition, this section enumerates specific violations, such as:
14
               “The use of any false representation or deceptive means to collect
15             or attempt to collect any debt or to obtain information concerning
16             a consumer.” 15 U.S.C. §1692e(10).
17      45. Defendant violated §1692e and e(10) when it used deceptive means to collect
18
     and/or attempt to collect the subject debt. In spite of the fact that Plaintiff informed
19

20   Defendant of her physical and financial hardships, as well as Defendant’s approval
21
     of a forbearance plan, Defendant continued with its onslaught of collection calls,
22
     including the placement of multiple calls during the same day. As a result of this
23

24   conduct, Plaintiff was prompted to answer Defendant’s call and demand that it stop
25
     calling. Defendant engaged in this behavior in a deceptive attempt to force Plaintiff
26
     to answer its calls and ultimately make a payment. Through its conduct, Defendant
27

28
                                                 9
Case 5:20-cv-02080-JWH-SP Document 1 Filed 10/06/20 Page 10 of 11 Page ID #:10



  1   misleadingly represented to Plaintiff that it had the legal ability to contact her after
  2
      Plaintiff notified Defendant to cease contacting her.
  3

  4                       iii. Violations of FDCPA § 1692f

  5      46. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from
  6
      using “unfair or unconscionable means to collect or attempt to collect any debt.”
  7

  8      47. Defendant violated §1692f when it unfairly and unconscionably attempted to
  9   collect on a debt by repeatedly calling Plaintiff after agreeing to a forbearance plan,
 10
      and after being notified to stop. Attempting to coerce Plaintiff into payment by
 11

 12   placing voluminous automated phone calls without her permission is unfair and
 13   unconscionable behavior. These means employed by Defendant only served to worry
 14
      and confuse Plaintiff.
 15

 16      48. Defendant willfully and knowingly violated the RFDCPA. Defendant was
 17   aware that Plaintiff did not wish to be contacted, but yet, it continued to bombard
 18
      Plaintiff with automated phone calls demanding payment for the subject debt.
 19

 20   Defendant’s willful and knowing violations of the RFDCPA should trigger this
 21
      Honorable Court’s ability to award Plaintiff statutory damages of up to $1,000.00, as
 22
      provided under Cal. Civ. Code § 1788.30(b).
 23

 24      49. As plead in paragraphs 24 through 27, supra, Plaintiff has been harmed and
 25
      suffered damages as a result of Defendant’s illegal actions.
 26
             WHEREFORE, Plaintiff, DEBORAHA SALCIDO, respectfully requests that
 27

 28   this Honorable Court enter judgment in her favor as follows:
                                                 10
Case 5:20-cv-02080-JWH-SP Document 1 Filed 10/06/20 Page 11 of 11 Page ID #:11



  1      a. Declare that the practices complained of herein are unlawful and violate the
  2         aforementioned statute;

  3      b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
  4
         c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code
  5         § 1788.30(b);
  6
         d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal.
  7         Civ. Code § 1788.30(c);
  8
         e. Enjoining Defendant from further contacting Plaintiff seeking payment of the
  9         subject debt; and
 10
         f. Award any other relief as the Honorable Court deems just and proper.
 11

 12
      DATED this 6th day of October, 2020.           Respectfully submitted,
 13

 14                                                  By: /s/ Neda Farah
                                                     FARAH LAW, P.C.
 15                                                  8383 Wilshire Boulevard
 16                                                  Suite 510
                                                     Beverly Hills, California 90211
 17                                                  Telephone: 310-666-3786
 18                                                  Facsimile: 775-261-1726
                                                     E-Mail: neda@nedafarahlaw.com
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                11
